DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:  
In the last two lines of claim 21, “the spinal implant” appears to intend to refer to “the spinal interbody device”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0079883 (Butler) in view of U.S. Patent Application Publication No. 2017/0172758 (Field).
Regarding claim 1, Butler discloses a spinal interbody device (210) comprising: a base link (216) having a first end (end coupled to link 212) and a second end (end coupled to link 214); a linkage (212/214) comprising: a first link (212) having a first end coupled to the first end of the base link and a second end (end coupled to link 214); a second link (214) having a first end coupled to the second end of the first link and a second end coupled to the second end of the base link (see Figs. 10-12); wherein the base link and the first and second links define top (274/228/248) and bottom (276/230/250) surfaces configured to engage adjacent portions of bone (see claim 6, Butler discloses wherein the first link (212) pivots and translates relative to the base link (216) (see paragraph [0052]), and the second link (214) moves only in a pivoting fashion relative to the base link (216) (see paragraph [0053]).
Regarding claim 1, Butler fails to disclose at least one first imaging element provided in at least one of the first link and the second link and positioned such that a size or shape of the at least one first imaging element as appearing in an image generated by an imaging device provides an indication of a degree of expansion of the device when the device is imaged from one of the first side and the second side of the device by the imaging device.  However, Field discloses a spinal interbody device (400) including first and second links (410/420) coupled together, wherein at least one first imaging element (487) is provided in at least one of the first link and the second link and positioned such that a size or shape of the at least one first imaging element as appearing in an image generated by an imaging device provides an indication of a degree of expansion of the device when the device is imaged from a side of the device by the imaging device see Fig. 4B and paragraph [0266]; see also marked-up Figs. 1Q and 1S below with markers added to show embodiment 400 as it would appear; the size and shape of the marker 487 as it would appear in images of the device when imaged from the same lateral position would change as the arm 420 with marker 487 is pivoted from the collapsed position to the expanded position).

    PNG
    media_image1.png
    588
    1273
    media_image1.png
    Greyscale

Regarding claim 2, Field suggests wherein the at least one first imaging element comprises a pin (487), and wherein a length of the pin as appearing in the image generated by the imaging device provides the indication of the degree of expansion of the device when the device is imaged (the length of the pin as it would appear in an image when imaged from the same lateral position would change as the arm 420 with pin 487 is pivoted from the collapsed position to the expanded position; see marked-up Figs 1Q and 1S above).
Regarding claim 3, Field suggests wherein the pin comprises first and second pins (see Fig. 4B; two pins 487).
Regarding claim 4, Field suggests wherein the first pin (487) is provided in the first link (410) and the second pin (487) is provided in the second link (420).
Regarding claim 5, Field suggests wherein the first and second pins (487) extend generally parallel to the top and bottom surfaces (405/406) (see Fig. 4B).
Regarding claims 1-6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interbody implant of Butler such that imaging element pins are provided in the first and second links as suggested by Field in order to allow a surgeon to visualize a degree of expansion of the interbody device via radiography or other medical imaging techniques (see Field, paragraph [0266]).
Further regarding claims 1-6, Butler suggests the interbody device comprises a pivot pin (220 or 222) coupling the at least one of the base link and the first link to the second link.  Butler further suggests in another embodiment of an interbody device (10) that pivot pins (16) may be imaging elements (see paragraphs [0013] and [0038]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interbody device of Butler in view of Field to have pivot pins between links be second imaging elements as suggested by Butler in order to further facilitate orienting of the interbody device viewed via an imaging device.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Field and U.S. Patent No. 9,468,466 (Shenoy).
Regarding claim 21, Butler discloses a spinal interbody device (210) comprising: a base link (216); a first link (212); a second link (214) pivotable relative to the first link and the base link between a collapsed position and an expanded position (see Figs. 10-14), wherein the links define top (274/228/248) and bottom (276/230/250) surfaces configured to engage adjacent portions of bone (see paragraphs[ 0049]-[0051]), and first (278/232/252) and second (280/234/254) sides extending between the top and bottom surfaces.
Regarding claim 21, Butler fails to disclose at least one imaging element provided in the second link and positioned such that when viewed with a radiographic imaging device from one of the first side and the second side, a change in the shape of the least one imaging element as appearing in an image generated by the radiographic imaging device provides an indication of a corresponding change in a degree of pivoting of the second link relative to the first link.  However, Field discloses a spinal interbody device (400) comprising: a first link (410) and a second link (420) pivotable relative to the first link; and at least one imaging element (487) provided in the second link and positioned such that when viewed with a radiographic imaging device from one of the first side and the second side, a change in the shape of the at least one imaging element as appearing in an image generated by the radiographic imaging device provides an indication of a corresponding change in a degree of pivoting of the second link relative to the first link (see Fig. 4B and paragraph [0266]; see also marked-up Figs. 1Q and 1S above with markers added to show embodiment 400 as it would appear; the shape of the marker 487 as it would appear in images of the device when imaged from the same lateral position would change as the arm 420 with marker 487 is pivoted from the collapsed position to the expanded position).  Regarding claim 22, Field discloses wherein the imaging element (487) comprises a radiographic element (see paragraph [0266]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interbody implant of Butler such that at least one radiographic imaging element is provided in the second link as suggested by Field in order to allow a surgeon to visualize a degree of expansion of the interbody device via radiography or other medical imaging techniques (see Field, paragraph [0266]).
Further regarding claim 21, Butler discloses that the base link includes an adjustment portion (286) that facilitates moving the second link relative to the first link, but fails to suggest the adjustment portion being radiographic to provide an indication of a location of the spinal implant.  However, Shenoy discloses a spinal implant (450) that comprises an adjustment portion (453) for facilitating movement of one link (454) of the implant relative to another link (451) of the implant, wherein the adjustment portion is radiographic to facilitate providing an indication of a location of the spinal implant (see col. 14, line 61 – col. 15, line 11).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the base link of Butler in view of Field to have the adjustment portion be radiographic as suggested by Shenoy in order to facilitate providing an indication of a location of the spinal interbody device, including the location of the adjustment portion to facilitate adjustment of the spinal interbody device during viewing of the device via an imaging device.   
Allowable Subject Matter
Claim 17 and 18 are allowed.
Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive:
Regarding claim interpretation, Applicant argues that “imaging element” and “imaging device” should not be interpreted under 35 USC 112(f) as the terms provide sufficient structure to perform the recited structure.  However, the only structure provided in these terms are nonce terms such as “element” and “device”, which are insufficient by themselves to perform the recited functions.  Thus, the disputed terms are still interpreted under 35 USC 112(f).
 Additionally, regarding claim 1, Applicant argues on page 8 of the Remarks that Field does not disclose a second imaging element that comprises a pivot pin.  However, as noted above, Butler suggests that a pivot pin can be an imaging element.
Applicant’s arguments with respect to claims 21 and 22 have been considered but are moot in view of the new grounds of rejection.
The examiner contacted Applicant’s representative, Matthew Swietlik, to ask whether Applicant would like to proceed to allowance based solely on the allowable claims.  Applicant’s representative requested an office action containing examination of all the pending claims be mailed instead.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773